 602DECISIONSOF NATIONALLABOR RELATIONS BOARDJ. J. NewberryandGeneralDrivers and HelpersUnionLocal No. 554 Affiliatedwith InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, Peti-tioner.Cases 17-CA-4084 and 17-RC-6085IT IS FURTHER ORDERED that the election con-ducted herein on September 5, 1969, be, and ithereby is, set aside.[Direction of Second Election4 omitted frompublication. ]June 18, 1970DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERSMCCULLOCH,BROWN,AND JENKINSOn April 16, 1970, Trial Examiner Joseph I.Nachman issued his Decision in the above-entitledconsolidated proceeding, finding that the Respond-ent had engaged in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. In addition, the Trial Examiner foundthat the Respondent had engaged in objectionableconduct prior to the election held in Case17-RC-6085 and recommended that the said elec-tionbe set aside and a new election ordered.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision with a supporting briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebrief, and the entire record in these cases, andhereby adopts the findings,' conclusions,' andrecommendations' of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, J. J. Newberry,Omaha, Nebraska, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's recommended Order.'Respondent's exceptions directed to the credibility resolutions of theTrial Examiner are without merit The Board will not overrule the Trial Ex-aminer's resolutions as to credibility unless a clear preponderance of allrelevant evidence convinces us that they are incorrect On the entirerecord, such a conclusion is not warranted hereinStandard Dry WallProducts, Inc,91 NLRB 544, enfd 188 F 2d 362 (C A. 3)2 In adoptingthe Trial Examiner's conclusion concerningthe interroga-tion of employee Larsen about a week prior to the September 5 election,we do not rely as he did onStruksnes Construction Co , Inc ,165 NLRB1062 Our decision in that case is concerned with an employer's poll of hisemployees to determine the truth of a union's claimof majority status, anddoes not pertain to the situationherein inwhich an individual is inter-rogated as to his union activities or sympathies for legitimate purpose SeeBill Pierre Ford, Inc,181 NLRB No 155, fn 1'We do not adopt the Trial Examiner's gratuitous comments in fn 18 of'tisDecision4 In order to assure that all eligible voters may have the opportunity tobe informed of theissues in theexercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with them EtcelstorUn-derii ear Inc,156 NLRB 1236,N L R B v Wyman-GordonCo, 394 U S759 Accordingly, it is hereby directed that an election eligibility list, con-taining the names and addresses of all the eligible voters, must be filed bythe Employer with the Regional Director for Region 17 within 7 days afterthe date of issuance of the Notice of Second Election bythe RegionalDirector The Regional Director shall make the list available to all partiesto the election No extension of time to filethis listshall be-aranted bythe Regional Director except in extraordinary circumstancesFailure tocomply with this requirement shall be grounds for setting aside the elec-tion whenever proper objections are filedTRIAL EXAMINER'S DECISIONandREPORT ON OBJECTIONSJOSEPH I. NACHMAN, Trial Examiner:Thisproceeding tried before me at Omaha, Nebraska,on March 5, 1970, with all parties present, involvesa complaint,' pursuant to Section 10(b) of the Na-tional Labor Relations Act, as amended (herein theAct), alleging that J. J. Newberry (herein Respond-ent or Company), in the course of an organiza-tional campaign by General Drivers and HelpersUnion Local No. 554, Affiliated with InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America (hereinUnion), interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed bySection 7 of the Act. Respondent by answer ad-mitted certain allegations of the-complaint, but de-nied the commission of any unfair labor practice.Consolidated for trial with the unfair labor practiceproceeding were objections by the Union to conductaffecting the results of an election conducted' Issued January16, 1970,on a charge filed and served September 22,1969183 NLRB No. 69 J. J. NEWBERRYamong Respondent's employees on September 52 inan appropriate unit.3 For reasons hereafter stated, Ifind and conclude that the evidence sustains certainallegations of the complaint and an appropriateremedial order should issue. As the events formingthe basis for that conclusion occurred between thefiling of the representation petition and the date ofthe election,' it will also be recommended that theSeptember 5 election be set aside, with a new elec-tion to be conducted when the Regional Directordeems it appropriate.At the trial the parties were represented by theirrespective counsel and were afforded full opportuni-ty to introduce relevant evidence, to examine andcross-examine witnesses, to argue orally on therecord, and to file briefs. Oral argument waswaived. Briefs submitted by the General Counseland Respondent have been duly considered.Upon the pleadings, stipulations of counsel,evidence,includingmy observation of thedemeanor of the witness, and the entire record inthe case, I make the following:FINDINGS OF FACT5BackgroundRespondent operatesa nationalchain of retailstores.To supply these stores with inventory,Respondent operates five warehouses in various ci-ties,including one in New York and one in Omaha,Nebraska, the latter being involved in this proceed-ing.At the Omaha warehouse, Edward Romine iswarehouse manager and the highest representativeof management permanently assigned to this facili-ty. Shortly after the Union began its organizationalcampaign, it sent a letter to Respondent, dated May1,advising that the Union was engaged in such acampaign and that when it received sufficient sup-port from the employees it would file a petitionwith the Board for an election. The aforesaid letterfurther stated:You are further advised that, pursuant to theNatio,,alLabor Relations Act, as amended,during the period of organization of em-ployees, an employer may not discriminateagainst such employees as to terms and tenureof employment because they desire to form,join or assist a labor organization. If any suchdiscrimination occurs, prompt action will betaken by the Union filing unfair labor practicecharges with the ... [Board] for violation ofany of the protected rights of employees under'This and all dates hereafter mentioned are 1969,unless otherwise in-dicated'The chronology of events in the representation case follows May 7,representation petition filed, August 7, Decision and Direction of Election,September 5, election conducted-tally of ballots shows that of approxi-mately 40 eligible voters, 13 votes were cast for the Union, 18 against, and13 ballots were challenged, September 12, Union files and serves Employerwith objection to conduct affecting the results of the election, and January21, 1970, Regional Director's Decision on challenges and objections held603the Act. We hope this will not be necesary, andthat during this period the rights of all partieswill be protected.The evidence is uncontradicted that, upon advise ofcounsel,Warehouse Maager Romine posted theabove letter on the bulletin board in the employees'lounge shortly after its receipt and it remained soposted until after the September 5 election.Warehouse Manager Romine testified that it hasbeen longstanding company policy that when appli-cants for employment are initially interviewed theyare told that approximately 30 days after employ-ment they will be given an evaluation interview todetermine whether they are progressing satisfactori-ly and whether job reassignment might be desirable.In addition, Romine testified, employees are givenan evaluation interview twice yearly (as close aspossible, to each 6 months), at which time it isdetermined whether the employee is properly per-forming his- or her duties, and whether an increaseincompensation is warranted. Romine admittedthat an employee who performs satisfactorily in allaspects of his work could reasonably expect a wageincrease, and if it was not given, the reason forwithholding it would be given the employee at thetime of the interview. According to Romine, thispolicy was fully explained to new employees at thetimeof hire. Romine admitted that upon receiptand posting of the Union's May 1 letter, hesuspended all interviews of employees under thepolicy above mentioned because he was advised bycounsel that the granting of wage increases duringthe Union's organizational campaign would be anunfair labor practice, and hence the interviewwould serve no purpose.The evidence is also uncontradicted that Respon-dent has for some years maintained a pension andinsurance plan for the benefit of its employees. Theplan is voluntary and only those employees with 5or more years' service who elect to be under theplan are subject thereto. Each year the Company'smainoffice inNew York sends the Omahawarehouse manager, for distribution to his em-ployees subject to the plan, slips showing the em-ployees' contribution to the fund and the amount ofinsurance for their benefit.Current Facts1.Robert Povich, a University of Nebraska stu-dent, was hired by Romine for general warehousework. Povich reported for work on June 2 and lefton September 10 to return to school. On or aboutJuly 2, Povich went to see Romine and askedthat four challenges be overruled, the remaining nine sustained, and, as thefour challenged ballots could not be decisive, directed a hearing on Objec-tions 1, 2, and 4, consolidating same with the unfair labor practice case'The period regarded by the Board as the critical period SeeThe IdealElectric and Manufacturing Cant pant,134 NLRB 1275, 1278No issue of commerce or labor organization is presented The com-plamt,answer, and stipulations admit facts which establish these jurisdic-tional elements I find these facts to be as so established 604DECISIONSOF NATIONALLABOR RELATIONS BOARDwhether he was going to get a raise or not.6 Rominereplied that he couldn't give a raise to anyonebecause the Union "had his hands tied." WhenPovich expressed doubt about the accuracy ofRomine's statement, the latter showed Povich acopy of the Union's May 1 letter and again ex-plained, in substance, that he could not grant raisesbecause of the Union's letter.7 In the latter part ofAugust, Povich and several of his fellow employees,who were also college students, went to see Romineand asked if they could have a raise for the last fewweeks before they returned to school. Romineagain stated that he could not grant the raisebecause "the Union had his hands tied," but sug-gested that, since Company Attorney Tate was inthe building, he would call the latter in to explainwhy the requested raise could not be granted. At-torney Tate then explained to the men that becauseof the Union's May 1 letter Respondent would notreview employees for possible wage increases.82.About a week prior to the September 5 elec-tion,employee Larsen was called to ManagerRomine's office. Romine stated to Larsen that hehad heard she was for the Union, to which shereplied that she was for it if it would bring herbetter wages and working conditions. Romine thentold Larsen that he knew she "deserved a raise,"but that his hands were tied because wages were"froze till the Union was settled." 93.Employee Lindquist credibly testified that onor about September 3 she was called to Romine'soffice and told,inter alia,that she "had a raisecoming but they weren't allowed to give any raisetill the Union was settled."104.On or about August 29, employee Taylor en-gaged in a conversation with General ForemanCompton, an admitted supervisor within the mean-ing of Section 2(11) of the Act.tt Compton toldTaylor that Respondent was giving consideration toclosing its New York City warehouse. Taylor askedwhy, and Compton replied, "because the Union istoo demanding. "12Contentions and ConclusionsIfind and conclude that Respondent violated"Povich testified that he did this because when Romme hired him he(Romine) stated that Povich would be considered for a wage increase atthe end of 30 days Romine denied that he made such a statement I find itunnecessary to resolve the conflict, because the issue is what Rominestated in the July 2 interview, and not whether he told Povich in May thatafter 30 days he would be considered for a wage increase'This finding is based on the credited and uncontradicted testimony ofPovich Romine did not deny that he had this conversation with Povich"Based on the credited and uncontradicted testimony of Povich, andRomine's testimony as to what Attorney Tate said on that occasion Thelatter did not testifyH Based on the credited testimony of Larsen in this regard Romine didnot deny Larsen's testimony that he opened the conversation by comment-ing that he understood she was for the Union He did deny that the subjectof wages was discussed at all with Larsen I have credited Larsen in thatregard because her testimony is consistent with what Romine told otheremployees on the subject of wages. Larsen also testified that in her discus-sion with Romine, the latter handed her a slip showing her status under theSection 8(a)(1) of the Act by the following con-duct.1.Romine's statement to employee Larsen thathe understood her to be in favor of the Union.While not put in the form of a question, Romine'sstatement placed Larsen in the position of having todeclare herself as either for or against the Union. Ifind this to be the coercion proscribed by Section8(a)(1). Cf.Certain-Teed Products Corporation,153NLRB 495, 507;Beiser Aviation Corporation,135NLRB 399, 400, and the cases there cited. In thissense Romine's conduct was tantamount to inter-rogationconcerningherunionsentiments.Moreover, nothing in the circumstances of the casejustified such interrogation. The question of theUnion'smajoritywas being determined by thestatutory election procedure; no assurance againstreprisal was given nor was the poll by secret ballot.Struksnes Construction Co., Inc.,165 NLRB 1062,1063;N.L.R.B. v. Harry F. Berggren & Sons, Inc.,406 F.2d 239 (C.A. 8).2.Compton's statement to Taylor that Respond-entwas considering closing its New York Citywarehouse because the Union there was too de-manding. This statement, made just a week beforethe scheduled Board election at the Omahawarehouse, was plainly a threat that the Omahawarehousemight be closed if the employeesselected union representation.Cumberland ShoeCompany,160 NLRB 1256, 1258;J.J.NewberryCompany,88 NLRB 947, 956.3.Romine's statements to employees Larsen,Lindquist, Povich, and the group with the latter inAugust that they could not be granted wage in-creasesbecause of the Union's May 1 letter.Respondent's argument that no violation resultedfrom these facts because under the SupremeCourt's decision inN.L.R.B. v. Exchange PartsCompany,375 U.S. 405, andN.L.R.B. v. BenneKatz,369 U.S. 736, so it urges, wage increases,general or merit, granted during the course of aunion campaign violate Section 8(a)(1) of the Act,and that it cannot be an unfair labor practice torefrain from doing something which, if done, wouldbe an unfair labor practice. In my view RespondentmisreadsExchange PartsandKatz.To begin with,pension and insurance plan and stated, "If you joined the Union, you willlose that " Romine denied that he made such a statement In my opinionthe General Counsel has failed to prove by a preponderance of the evi-dence that Romme made the statement attributed to him by Larsen I ampersuaded by the fact that although Romine distributed such slips to ap-proximately 25 employees, the, General Counsel offered no testimonythat such a statement was made to any other employee. Indeed, while em-ployee Lindquist testified that she was given such a slip by Romme, shegave no testimony that a similar remark was made to her I deem it highlyimprobable that Romine when he passed out the slips would have re-served his remarks about losing the benefits of the pension onlyfor Larsen1OBased on the uncontradicted and credited testimony of LindquistRomine did not deny that statemen" Respondent's answer denied the supervisory status of Compton andRomine However, at the trial Respondent stipulated that such was a fact.12Based on the uncontradicted and credited testimonyof Taylor Comp-ton did not testify J. J. NEWBERRYKatzdeals only with a situation where the employerisunder a duty to bargain with a union. As yet,Respondent is under no such duty. Moreover, inKatzthe Supreme Court very carefully pointed outthat the unilateral merit increases there involvedwould not have been violative had they beengranted "in line with the Company's long-standingpractice of granting ... merit reviews-[which] ineffect,were a mere continuation of the status quo."369 U.S. at 746. And inExchange PartstheCourt stated theissuebefore it, and the question itwas deciding, as being whether Section 8(a)(1) oftheAct "prohibits the conferral of ... benefits,without more,where the employer's purpose is to ef-fect the outcome of the election."(375 U.S. at 406;emphasis supplied.) There is, therefore, nothing ineitherKatzorExchange Partsto support Respond-ent's contention that a wage increase granted dur-ing a union'sorganization campaign is withoutmore, a violation of Section 8(a)(1) of the Act.'3On the contrary, the Board, relying onN.L.R.B. vExchange Parts Co., supra,andRusselNewmanMfg. Co., Inc. v. N.L.R.B.,370 F.2d 980 (C.A. 5),made it clear that before the conferral of benefitsduring the pendency of an election may be found toviolate Section (a)(1) of the Act, there must be afinding that such benefits were granted "for thepurpose of inducing employees to vote against theUnion."Tonhawa Refining Co.,175 NLRB 619.See alsoField Container Corporation,178 NLRB536.An employer faced with a decision as to whetherto grant or withhold benefits during a representa-tionproceeding is not, as Respondent argues,presented with a "Hobson's choice." His legal dutyin such a situation is clear and normally devoid ofdifficulty.For as Trial Examiner Reel, with Boardapproval, wrote inMcCormick Longmeadow StoneCo., Inc.,158 NLRB 1237, 1242:An employer's legal duty in decidingwhether to grant [or withhold] benefits while arepresentation case is pending is to determinethat question precisely as he would if a unionwere not in the picture. If the employer wouldhave granted the benefits because of ... cir-cumstancesunrelatedto union organization,the grant of those benefits will not violate theAct.On the other hand, if the employer'scourse is altered by virtue of the presence,then the employer has violated the Act,andthis is true whether he confers benefits becauseof theunionor withholds them because of theunion.[Emphasis supplied.]" The remaining cases citedat p 12 ofRespondent's brief likewise donot support its contention In each of them there was a finding that thebenefit involved was conferredfor the purposeof influencing the outcomeof an election or defeatingthe Union's organizational campaign The onecase cited by Respondent,which may be read as supporting its position, isN L R B v Dorn's TransportationCompany, Inc,405 F 2d 706 (C A2)Assuming that case to be indistinguishable,it is plainlycontrary toBoard precedent which I am required to follow until such time as theBoard or theSupreme Courtholds to the contraryInsuranceAgents'605In the instant case the facts above found showthat Respondent had a system for periodic reviewof employees that could result in wage increases tosome employees, and that this system wassuspended because of the Union's campaign. Thesuspension, therefore, not only interfered with,restrained, and coerced the employees in the exer-ciseof their Section 7 rights, but discriminatedagainst them in regard to a term and condition oftheir employment which discouraged membershipin the Union, and therefore violated both Section8(a)(1) and (3) of the Act. I so find and con-clude.'4 Moreover, by exhibiting the Union's May 1letter to employees and telling them that wage in-creases could not be considered or granted becauseof the Union, Respondent sought to place upon theUnion the responsibility for the employees notreceiving increases, thus attempting to discredit theUnion in the eyes of the employees and discourag-ingmembership therein.McCormick LongmeadowStone Co., Inc., supraat 1238. For, as the Court ofAppeals for the Fifth Circuit held inN.L.R.B. v.Longhorn Transfer Service, Inc.,346 F.2d 1003,1006:... [such] statements themselves "establishedwithout doubt that both in form and purposetheir effect was to discourage and frustrate thestatutory right of employees freely to organizeand bargain collectively."I so find and conclude.Upon the foregoing findings of fact, and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and(7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By the conduct set forth in the section hereofentitled "Contentions and Conclusions," Respond-ent interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed bySection 7 of the Act, and thereby has engaged inand is engaging in unfair labor practices proscribedby Section 8(a)(1) of the Act.4.By suspending its program for periodic reviewbecause of the advent of the Union, as abovefound, Respondent discriminatedagainstemployeesin regard to a term or condition of their employ-ment which discouraged membership in the Union,and thereby has engaged in and isengaging in un-International Union, AFL-CIO (Prudential Insurance Co ),119 NLRB768, 773,Iowa Beef Packers, Inc.144 NLRB 615, 616"The complaint in this case alleges only a violation of Sec 8(a)( I) ofthe Act However,the evidence with respect to the suspension of its wagereview plan was introduced and developed by Respondent I find the issueto have been fully litigated, and a finding of an 8(a)(3)violation to be ap-propriateMoreover,even without the finding of an 8(a)(3) violation, anaward of backpay would be appropriate as a remedy for the 8(a)( I) viola-tion 606DECISIONSOF NATIONALLABOR RELATIONS BOARDfair labor practices proscribed by Section 8(a)(3)of the Act.5.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent interfered with,restrained, and coerced its employees in the exer-cise of their Section 7 rights, it will be recom-mended that it be required to cease and desisttherefrom and take certain affirmative actiondesigned and found necessary to effectuate the pol-icies of the Act.Ithaving also been found that Respondent dis-criminated against employees in regard to a termand condition of their employment, to discouragemembership in the Union, it will be recommendedthat Respondent grant review to each employee de-nied such review since May 1, 1969, and grant toeach employee such improvement in benefits aswould have been granted that employee in the nor-mal operation of its review plan, and make wholeeach such employee for any loss of benefits suf-fered, including any loss accruing because of awithheld wage increase, by reason of Respondent'ssuspension of its employee review procedure.The unfair labor practices found being of acharacter which go to the very heart of the policiesof the Act, it will be recommended that Respond-ent be required to cease and desist from in anymanner infringing upon the exercise of employeerights.N.L.R.B. v. Entwistle Mfg. Co.,120 F.2d 532(C.A.4);California Lingerie Inc.,129 NLRB 912,915.RECOMMENDED ORDERUpon the basis of the above findings of fact, con-clusions of law, and the entire record in the case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, it is recom-mended that the National Labor Relations Boardorder J. J. Newberry, its officers, agents, succes-sors, and assigns:1.Cease and desist from:(a)Coercively interrogating employees as towhether or not they are for a labor organization.(b) Telling employees that it is considering clos-ing one of its facilities because of the demands of alabor organization.(c)Telling employees that they will not be con-sidered for review of possible improvement in16 In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order of the Na-wages and other benefits because a labor organiza-tion is engaged in an organizational campaign.(d)Discriminating against any employee regard-ing the tenure or a term or condition of their em-ployment to discourage membership in a labor or-ganization.(e) In any other manner interfering with,restraining, or coercing employees in the exerciseof their right to self-organization, to form, join, orassist labor organizations, to bargain collectivelythrough representatives of their own choosing, andto engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such ac-tivities.2.Take the following affirmative action foundnecessary and designed to effectuate the policies ofthe Act:(a)Make whole all employees for any loss theysuffered by reason of its failure since May 1, 1969,to observe and continue in effect its periodic reviewplan, in accordance with the section hereof entitled"The Remedy."(b) Preserve and, upon request, make available tothe Board and its agents, for examination and copy-ing, all records necessary or useful in determiningcompliancewith the provisions of this recom-mended Order, including, but not limited to, socialsecurity payment records, timecards, and personnelrecords and reports.(c) Post at its Omaha, Nebraska, warehouse co-pies of the attached notice marked "Appendix. 1115Copies of said notice, on forms provided by the Re-gionalDirector for Region 17, after being dulysigned by an authorized representative, shall beposted by it immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by it to in-sure that said notices are not altered, defaced, orcovered by any other material.(d)Notify said Regional Director, in writing,within 20 days from the receipt of this Decision,what steps it has taken to comply herewith. 16REPORT ON OBJECTIONS AFFECTING THE RESULTS OFTHE ELECTIONHaving found, as above set forth, that Respond-ent engaged in substantial violations of Section8(a)(1) of the Act during the period between thefiling of the representation petition and the elec-tion, it follows that the election held on Septembertional Labor Relations Board" shall be changed to read "PostedPursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "'b In the event thatthis Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within10 days from the date of this Order, what steps Respondenthas takento comply herewith " J. J. NEWBERRY6075, 1969,inCase17-RC-6085,must be set aside,and I so recommend.Dal-Tex Optical Company,Inc.,137NLRB 1782;Leas & McVitty, Incor-porated,155 NLRB 389;L. B. Foster Company,168NLRB 83, enfd. 418 F.2d 1 (C.A. 9), cert.denied73 LRR 263, March 23, 1970." Accordingly, it isfurther recommendedthatCase 17-RC-6085 beremandedto theRegional Director of the Region17 for theholding of a new election at such time ashe deems the circumstances will permit the em-ployees to freelyexpress their wishes with respectto a bargaining representative.1'1'This conclusion makes it unnecessary to decide, as the Union (but notthe General Counsel)contends,responsible officials of Respondent, in thecourse of a speech to employees shortly before the election, made state-ments which affected the results of the election, and I make no finding inthat regard For the same reason it becomes unnecessary to considerRespondent's contention that it was denied a fair opportunity to procurethe attendance of the officials referred to so that they might give testimonypresumably denying that they made certain statements during the speech tothe employees" The General Counsel makes no contention that under the SupremeCourt's holding inN L R B v Gisse! Packing Compam,395 U S 575,Respondent's unfair labor practices were of such pervasive character as tomake it unlikely that their coercive effect would be neutralized by conven-tional remedies so as to insure a fair rerun election,and therefore, that abargaining order is necessary Accordingly, t do not consider that questionand recommendeddhat the case be remanded-for the holding of a newelectionAPPENDIXNOTICE TO EMPLOYEESWE WILL NOT do anything to interfere withyou in the exercise of these rights. All of ouremployees are free to becomeor remain amember of General Drivers and Helpers UnionLocal No. 554, Affiliated with InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, orany otherunion,or not to become orremain amember of any union.WE WILL NOT tell you that we are consider-ing closing one of our warehouses because theUnion in that warehouse has become too de-manding.WE WILL NOT question you as to whetheryou are for or against a union.WE WILL NOT cease our policy of reviewingthe work of our employees at fixed intervalsand granting wageincreasesif such are war-ranted, because aunion istrying to organizeour employees.As it has been found that we violated the lawwhen we ceased reviewing our employees forpossiblewageincreasesbecauseGeneralDrivers and Helpers Union Local No.. 554, Af-filiatedwithInternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen andHelpers of America, was trying to organize ouremployees,WE WILL conduct such reviewsretroactively toMay 1, 1969, and pay to ouremployees any benefits they lost by reason ofour failure to conduct such reviews after May1, 1969, including backpay, if any is due.POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDDatedByAn Agency of the United States GovernmentAfter a full trial in which both sides had the oppor-tunity to present their evidence, the NationalLabor Relations Board has found that we, J. J.Newberry, violated the National LaborRelationsAct, and ordered us to post thisnotice.We there-fore notify you that:The Actgives allemployees theserights:To organize themselvesTo form, join, or help unionsTo act together for collective bargainingor other mutual aid or protectionTo refuse to do any or all of thesethings.J. J. NEWBERRY(Employer)(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, 610 Federal Building, 601 East 12thStreet,Kansas City,Missouri 64106, Telephone816-374-5181.